Citation Nr: 0929326	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to a compensable initial rating for service-
connected lumbar strain.

3.  Entitlement to service connection for low back disability 
other than service-connected lumbar strain, to include 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and associated sciatica.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The issues of entitlement to a compensable initial rating for 
service-connected lumbar strain, and entitlement to service 
connection for low back disability other than service-
connected lumbar strain, to include degenerative joint 
disease and degenerative disc disease of the lumbar spine and 
associated sciatica, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  Bilateral hearing loss is first demonstrated many years 
after active service.

2.  The preponderance of the competent medical evidence of 
record is against a finding that the Veteran's bilateral 
hearing loss disability began during service or is 
etiologically related to any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385, 3.307, 3.309(a) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

A December 2004 VCAA letter explained the evidence necessary 
to substantiate the Veteran's claim for service connection 
for bilateral hearing loss disability.  This letter also 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.  In addition, a July 2007 VCAA notice 
letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial 
error.  Although Dingess/Hartman VCAA notice was not 
completed prior to the initial adjudication, the claim for 
service connection for bilateral hearing loss has been denied 
in this matter, rendering the assignment of an initial rating 
and effective date moot.  Thus, any defect in the content or 
timing of such notice is no more than non-prejudicial error.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim  and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and a report of 
January 2005 VA audiological examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the Veteran's 
claim.

With respect to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the January 2005 VA examiner opined that he could not 
resolve the matter before him without resort to pure 
speculation.  The examination report is thorough and based on 
examination history, and review of the claims files, and the 
conclusion is well-supported.  The examiner was asked if 
acoustic trauma during service had resulted in current 
hearing loss, where a service discharge examination showed no 
hearing loss, there was significant post-service occupational 
noise exposure, and no hearing loss was shown until many 
years after service.  Applying his medical expertise, the 
examiner opined that the Veteran's pattern of hearing loss 
was most likely consistent with his post-service life-long 
work as a construction laborer.  Under the circumstances, the 
Board finds the VA examination and opinion rendered in this 
matter to be adequate for the purpose of adjudication of the 
Veteran's claim for service connection for bilateral hearing 
loss.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include sensorineural 
hearing loss insofar is it constitutes an organic disease of 
the nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims (Court)  
has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND 
TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran asserts that his current bilateral hearing loss 
disability is attributable to acoustic trauma during service, 
to include engine noise and exposure to tank fire.  His DD 
Form 214 indicates that his military occupational specialty 
was that of auto maintenance helper.  His service records 
reflect that he received light weapons training, and had duty 
as a recovery specialist and as a wrecker crewman.  As such, 
the Board finds that the Veteran likely experienced acoustic 
trauma during active service.   

At the Veteran's September 1961 service entrance examination, 
his hearing was measured as 15/15 bilaterally for whispered 
voice.  Service treatment records are silent for treatment, 
diagnosis or complaints of hearing loss. 

At the Veteran's September 1963 service separation 
audiological examination, with A.S.A. units converted to ISO-
ANSI units, pure tone thresholds in the right ear were 15 
decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels 
at 2000 hertz, 10 decibels at 3000 hertz, and 5 decibels at 
4000 hertz.  Pure tone thresholds in the left ear were 15 
decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels 
at 2000 hertz, 10 decibels at 3000 hertz, and 5 decibels at 
4000 hertz.  Consequently, the service discharge examination 
does not demonstrate that the Veteran had a hearing loss as 
defined by Court or the medical community, or a hearing loss 
disability for purposes of VA laws and regulations.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. 
§ 3.385.

At a January 2005 VA audiological examination, pure tone 
thresholds in the right ear were 35 decibels at 500 hertz, 45 
decibels at 1000 hertz, 60 decibels at 2000 hertz, 70 
decibels at 3000 hertz, and 60 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 40 decibels at 500 
hertz, 50 decibels at 1000 hertz, 60 decibels at 2000 hertz, 
65 decibels at 3000 hertz, and 75 decibels at 4000 hertz.  
Speech recognition scores were 88 percent in the right ear 
and 84 percent in the left ear.  These results demonstrate 
that as of January 2005 the Veteran had a hearing loss as 
defined by Court and the medical community, and a hearing 
loss disability for purposes of VA laws and regulations.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. 
§ 3.385.

The January 2005 VA audiological examiner noted the history 
as related by the Veteran of having service in the tank 
recovery section as a track vehicle driver, and having been 
exposed to engine noise and some firing of tank weapons.  He 
further noted the Veteran's post-service occupational history 
of having been employed for 20 years as a construction 
worker.  The examiner's diagnosis was mild to moderate 
sensorineural hearing loss from 250 hertz to 8 kilohertz 
bilaterally.  The examiner indicated that he could not 
address the issue of whether the Veteran's current hearing 
loss was related to acoustic trauma during service without 
resort to mere speculation.  He elaborated that the Veteran's 
hearing loss was significantly exacerbated by occupational 
noise exposure.  This opinion was based on the Veteran's case 
history and review of his claims file.  The examiner opined 
that the shape and configuration of the audiogram was most 
likely associated with the Veteran's life-long work as a 
construction laborer.  

In a note dated in February 2006, an individual who indicated 
himself to be a state-licensed Hearing Aid Dispenser noted 
that the Veteran had "over a 35 decibel loss."  He opined 
that "[i]t could have been caused by military activity in 
the form of firing tank weapons."
    
In the present case, there is no diagnosis or other 
indication of hearing loss within one year of active service.  
Accordingly, a presumption of service connection for 
bilateral hearing loss is not warranted pursuant to the 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

Hearing loss disability is first demonstrated by the evidence 
of record in January 2005, over 40 years after discharge from 
active service.  This constitutes evidence of significant 
weight against the Veteran's claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to be 
rebutted by clear and convincing evidence in the form of 
absence of post-war medical records of treatment for colon-
related problems for period of over 40 years).  Additionally, 
a January 2005 VA examiner, while acknowledging the Veteran's 
history of acoustic trauma during service, found that 
audiological testing results were most likely associated with 
the Veteran's life-long work as a construction laborer; he 
therefore could not resolve the matter of whether the 
Veteran's hearing loss was related to service without resort 
to mere speculation.  This VA medical opinion is additional 
medical evidence of substantial weight against the Veteran's 
claim.  

The only competent medical evidence of record that might be 
construed as favorable to the Veteran's claim is the February 
2006 opinion by a clinician of unclear credentials (although 
he does appear to be state-licensed as a Hearing Aid 
Dispenser) that the Veteran's hearing loss could have been 
caused by military activity in the form of tank weapons fire.  
However, this opinion is of almost no probative value.  This 
clinician did not acknowledge the Veteran's 20 year post-
service history of exposure to noise during employment as a 
construction worker, or that the Veteran had a normal 
audiological evaluation at discharge from service, thereby 
overlooking facts essential in determining whether the 
Veteran's current hearing loss is associated with acoustic 
trauma during service.  See, e.g., Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 305 (2008) (finding in pertinent part that 
the Board had properly discounted the probative value of a 
physician's opinion that had overlooked key pertinent medical 
evidence).  The probative value of the opinion is further 
diminished because it contains only a minimal supporting 
rationale and because it states no more than the Veteran's 
hearing loss could have been caused by firing of tank 
weapons, without an expression as to actual likelihood that 
this was the case.  

The Board acknowledges the Veteran's contention that his 
current bilateral hearing loss is attributable to acoustic 
trauma sustained during active service.  The Veteran, as a 
lay person, is not competent to offer opinions on medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
However, he is competent to provide testimony as to 
continuity of symptomatology since service.   See 38 C.F.R. § 
3.159(a)(2); Duenas v. Principi, 18 Vet. App. 512, 518 (2004) 
(veteran competent to testify as to experiencing symptoms of 
diagnosed heart disease from time of separation from service 
until the present); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (veteran competent to testify that he 
experienced ringing in his ears in service and had 
experienced ringing in his ears ever since service).  In the 
present case, the Veteran has not alleged that he has 
experienced bilateral hearing loss from the time of exposure 
to acoustic trauma during active service forward, but rather 
has alleged that his current hearing loss, many years after 
service, is a result of acoustic trauma incurred during 
active service.  The Veteran's assertions in this regard 
constitute no more than lay speculation on a matter that 
requires medical expertise.  Consequently, his assertions in 
this regard are afforded essentially no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In light of the above, the Board finds probative and 
competent medical evidence against the Veteran's claim to 
include the audiological examination at the Veteran's 
September 1963 service discharge examination that showed no 
hearing loss or hearing loss disability; the fact that there 
is no record of diagnosis or treatment of bilateral hearing 
loss until over 40 years after active service; and the 
January 2005 VA examiner's opinion that the shape and 
configuration of the Veteran's audiogram was most likely 
associated with the Veteran's life-long work as a 
construction laborer.  In light of this evidence, as 
contrasted and weighed against the Veteran's lay-speculation 
as to medical etiology and the February 2006 opinion of a 
clinician who did not acknowledge the Veterans' post-service 
occupational noise exposure, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, entitlement to service connection for bilateral 
hearing loss disability is not warranted.
   
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



REMAND

By correspondence received in August 2004, the Veteran sought 
to reopen a previously denied claim for entitlement to 
service connection for low back disability.  Included with 
his statement was a written medical opinion from a private 
physician that the Veteran currently experienced back pain 
and spasm related to degenerative disc disease, and that X-
rays and physical examination were consistent with sequelae 
from his in-service roll-over accident.  Accordingly, the 
Veteran was afforded VA examinations as to this matter 
January 2005 and July 2005.  The examiner essentially opined 
that the Veteran's chronic lumbar strain was related to the 
in-service automobile accident, but that the nature of the 
Veteran's post-employment history, as well as an industrial 
accident in 1994, were the primary reason that the Veteran 
had degenerative joint disease and discogenic-like pain in 
the lumbar spine.  The examiner concluded that 20 percent of 
the Veteran's current low back problems were at least as 
likely as not due to his service-related roll-over accident, 
with acute lumbar strain, while 80 percent of his current 
problems were due to the nature of his employment and 
industrial injury.

In July 2005, the RO awarded entitlement to service 
connection for lumbar strain, but not any other aspect of the 
Veteran's low back disability, and assigned a noncompensable 
rating, effective September 2004.  

In September 2005, the RO received from the Veteran a timely 
notice of disagreement, in which he alleged in part that his 
degenerative joint disease of the low back was attributable 
to his in-service low back injury, and that his sciatic nerve 
condition should be rated as secondary to his low back 
disability.  Thus, in the Board's view, the notice of 
disagreement was not only with the noncompensable rating 
assigned for now-service-connected low back strain, but also 
was a notice of disagreement with the denial of service 
connection for those additional aspects of his low back 
disability that were not service-connected in the July 2005 
RO rating decision, to include degenerate joint disease, 
degenerative disc disease, and sciatica.  See also, VA Form 9 
received in April 2006 (also within one year of the July 2005 
RO rating decision); 38 U.S.C.A. § 7105.

In March 2006, a statement of the case was issued as to the 
matter of entitlement to an initial compensable rating for 
lumbar strain.  However, a statement of the case has not been 
issued as to the matter of entitlement to service connection 
for low back disability other than service-connected lumbar 
strain, to include degenerative joint disease and 
degenerative disc disease of the lumbar spine and associated 
sciatica.

In sum, the Board finds that the September 2005 
correspondence from the Veteran constitutes a notice of 
disagreement with the denial of his claim for service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine and associated sciatica.  No 
statement of the case has been issued with respect to this 
aspect of the Veteran's notice of disagreement.  In light of 
the present procedural posture of this aspect of the 
Veteran's claim, the Board is obligated to remand the issue 
for proper development, to include issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

Because the determination of the appropriate rating for the 
Veteran's low back disability will be affected by the 
adjudication of the Veterans' claim for service connection 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine and associated and sciatica, the 
currently appealed claim for a compensable initial rating for 
lumbar strain is inextricably intertwined with these matters.  
Thus, the matter of a higher initial rating for lumbar strain 
must be remanded to the RO pending resolution of adjudication 
of the claim for service connection for additional low back 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other; and 
pending issues "inextricably intertwined" with an issue 
certified for appeal are to be adjudicated prior to appellate 
review).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the Veteran from 
the July 2005 RO rating decision to the 
extent it denied entitlement to service 
connection for low back disability other 
than now-service-connected lumbar strain, 
to include degenerative joint disease and 
degenerative disc disease of the lumbar 
spine and associated sciatica.  

This should include consideration of 
entitlement to secondary service 
connection for degenerative joint disease, 
degenerative disc disease, and associated 
sciatica of the lumbar spine, claimed as 
caused or aggravated by service-connected 
lumbar strain, as well as direct service 
connection for these disabilities.

The appellant and his representative 
should be clearly advised of the need to 
file a timely substantive appeal if the 
appellant wishes to complete an appeal 
from that determination.  

2.  Readjudicate the issue of entitlement 
to a compensable initial rating for 
service-connected low back disability, to 
include consideration of all additional 
relevant evidence received since issuance 
of a July 2007 supplemental statement of 
the case (SSOC).  If the benefit sought 
remains denied, the Veteran and his 
representative should be provided an SSOC 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


